— In a proceeding pursuant to article 7 of the Real Property Tax Law to review an assessment of real property and establish an exemption from real estate taxes on the ground that the property in question is owned by a religious and educational corporation and is used exclusively for religious and educational purposes, the appeal is from an order of the Supreme Court, Rockland County (Edelstein, J.), dated August 23,1982, which, inter alia, granted the tax exemption. Order affirmed, with costs. The Supreme Court held that the premises in question is entitled to a tax exemption pursuant to section 462 of the Real Property Tax Law. Although petitioner did not qualify for an exemption under that section, it did qualify for an exemption under former section 421 (subd 1, par [a]), now renumbered section 420-a of the Real Property Tax Law, since the property in question is owned by a religious corporation and is used exclusively for carrying out religious and *1100educational purposes (see Matter of Genesee Hosp. v Wagner, 47 AD2d 37, affd 39 NY2d 863; Matter of St. Luke’s Hosp. v Boyland, 12 NY2d 135). Titone, J. P., Mangano, Gibbons and Gulotta, JJ., concur.